ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 Claims 1-22, and 27-32 are pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/13/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

				Allowed Claims

Claims 1-22 and 27-32 are considered free of the prior art of record and allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be WO 2015/051247 (April 9, 2015), referred to as Webb et al. While Webb et al. clearly teaches that CD62L is present on at least 20% of isolated CD4+ human Type I CD1d V24+ NKT cells (Webb et al., page 13, Table I), Webb et al. does not specifically teach to enrich this subpopulation to arrive at a cell composition where the “majority”, whose plain meaning has been established as more than half, of NKT cells in the composition are CD62L+ Type I NKT cells. Webb et al. does not specifically teach to isolate NKT cells based on CD62L+ expression, i.e. through antibody selection via MACS or FACS, and although Webb et al. does teach a specific method of stimulating and expanding a population of human Type I NKT cells similar to that disclosed in applicant’s specification,  comprising isolation of NKT cells from human PBMC, stimulation with alphaGalCer and expansion in culture with IL-2 for at least 14-28 days (Webb et al., pages 19-20), Webb et al. does not teach the effects of this stimulation and culture on CD62L expression in type I NKT cells. It is further noted that expansion of CD62L positive Type I NKT cells under similar culture conditions utilizing stimulation with alphaGalCer and expansion in culture with IL-2 as exemplified by applicants in their working examples did not consistently result in a population of NKT cells where the majority of the NKT cells are CD62L positive- see Figure 10, where of the three donors tested, only 2 produced greater than 50% CD62L positive NKT cells following in vitro stimulation with alphaGalCer pulsed APCs and IL-2. Thus, the evidence of result does not support that expansion of human NKT cells using stimulation with alphaGalCer and expansion in culture with IL-2 inherently produces an expanded NKT cell population where more than half of the NKT cells in the population are CD62L positive. It is further noted that the prior art of record as a whole does not teach or provide sufficient motivation to isolate a population of CD62L type I human NKT cells using sorting or selection based on CD62L expression, or to genetically modify this particular NKT cell subset with a CAR for therapeutic use.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633